UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 under the Securities Exchange Act of 1934 July 31 , 2017 Commission File Number001-37974 VivoPower International PLC (Translation of registrant’s name into English) 91 Wimpole Street LondonW1G +44 20 3714 8881 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-F☒ Form 40-F☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):☐ On July 31, 2017, VivoPower International PLC mailed to its shareholders a Notice of Annual General Meeting of Shareholders and Annual Report, copies of which are attached to this Form 6-K as Exhibit 99.1 and 99.2, respectively.The Company’s annual general meeting will be held on September 5, 2017, at 9:30am (London time). Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 31, 2017 VivoPower International PLC /s/ Carl Weatherley-White Carl Weatherley-White Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Notice of Annual General Meeting of Shareholders Annual Report Form of Proxy Card
